MILLER, Judge,
dissenting:
I would reverse this matter with directions to grant appellant leave to verify the complaint. In my view, the verification of pleadings is ministerial in nature and therefore its omission should not be allowed to defeat otherwise good pleading. Leave to verify should be freely given. Strict compliance with the rule requiring verifica*941tion would serve no useful purpose. I believe that City of Dayton v. Hirth, 121 Ky. 42, 87 S.W. 1136, 1137 (1905), is sufficient precedent, although it by far predates the adoption of the present Rules of Civil Procedure.